DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 21-30 made during the interview on 8/9/2022 is acknowledged. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.
Claim Objections
Claim 30 is objected to because of the following informalities:  It should depend from claim 25.  Appropriate correction is required. It has been treated as dependent upon claim 24.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “rubber-like ” and “a stiff portion” in claim 6 is a relative term which renders the claim indefinite. The phrases “rubber-like ” and “a stiff portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunobu et al (CN 105979828 reference to translation PTO).
Yasunobu discloses for claim 1: 1. An artificial gravity heating system(fig 2), comprising: a cylindrical compartment 5 comprising a hollow cylinder 5 having a bottom base  (fig 1)and an open top end;(abstract) an electric motor operatively coupled with the cylindrical compartment for rotating the cylindrical compartment to provide centripetal motion of materials introduced into the cylindrical compartment via the open top end(fig 2, oscillating, centrifugal, implicit electric motor for such rotation, description of fig 3A), such that the materials move towards an inner wall of the cylindrical compartment(fig 2, oscillating, centrifugal implicit electric motor, description of fig 3A); a heating element 12 conductively coupled along an outer wall of the cylindrical compartment for heating the materials against the inner wall via conduction(fig 2); a temperature sensor 14 operatively coupled to the cylindrical compartment for monitoring a temperature of the cylindrical compartment(fig 2); and a controller(abstract,fig 1,panel 10-12,microcomputer,circuit board) configured to control operation of the heating element based on the temperature monitored via the temperature sensor(abstract,description in preferred embodiment,three heaters).
                                      
    PNG
    media_image1.png
    758
    637
    media_image1.png
    Greyscale

2. The system of claim 1, comprising a cooling element conductively coupled along an outer wall of the cylindrical compartment for cooling the materials against the inner wall via conduction, wherein the controller is configured to control operation of the cooling element based on the temperature monitored via the temperature sensor(steam cooling and condensation,temp 30-60°C,air layer between 6,7,temp control, sensors 14,15,19,20,and centrifugal rotation,aluminum construction,all operate as a cooling element along an outer wall).

4. The system of claim 1, comprising a lid (16 inner,17 outer) configured to removably seal the open top end of the cylindrical compartment, wherein the lid comprises a central hole for introducing materials or a tool into the cylindrical compartment(fig 2,abstract, cover member 15 has an air hole).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu et al (CN 105979828 reference to translation PTO) in view of Kennedy (US 2014/0044851).
	Yasunobu has an air layer between 6,7 that would act as an insulator.
	3. The system of claim 1, comprising: an insulating shroud disposed outside the hollow cylinder such that a cavity is formed between the insulating shroud and the hollow cylinder; and a fan configured to push or pull air through the cavity for cooling the cylindrical compartment.
	The claim differs in that the hollow cylinder has an insulating shroud and fan.
	Kennedy teaches a Peltier (PTC) heating/cooling device 14, material ¶26, heat sink 18 and fan 20 with insulation shroud 30, all for heating cooling and limiting upper temperature ¶23 using temperature sensors and controller operative therewith. (¶6,23,24,abstract) for improved temperature regulation ¶2. Kennedy teaches in ¶23 “in the range of 0.degree. C. to 150.degree. C. In one preferred embodiment, the temperature of the Peltier device is about 90.degree. C.”
		Kennedy also teaches an air flow cap 32 similar to that of Yasunobu and directing air from a fan through the cavity and into a central portion of a cylindrical compartment in ¶30 and fig 2-4 using ducts.
	The advantage is improved temperature regulation.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunobu by adding to the hollow cylinder an insulating shroud and fan as taught by Kennedy for improved temperature regulation.
	8. The system of claim 1, wherein the heating element comprises a positive- temperature-coefficient (PTC) material configured to limit the upper operating temperature of the heating element to 220-degrees Celsius(¶28 to 150 degrees C).
	9. The system of claim 2, comprising a Peltier device configured to operate as the heating element and the cooling element depending on a direction of electrical current applied to the Peltier device under control of the controller(abstract,¶15).
	10. The system of claim 3, comprising an airflow cap configured to cover the insulating shroud above the open top end of the cylindrical compartment, wherein the airflow cap is configured to direct air from the fan through the cavity and into a central portion of the cylindrical compartment.
	The claim differs in that a PTC material and Peltier device are used.
	Kennedy teaches a Peltier heating/cooling device 14, material ¶26, heat sink 18 and fan 20 with insulation shroud 30, all for heating cooling and limiting upper temperature ¶23 using temperature sensors and controller operative therewith. (¶6,23,24,abstract) for improved temperature regulation ¶2. Kennedy teaches in ¶23 “in the range of 0.degree. C. to 150.degree. C. In one preferred embodiment, the temperature of the Peltier device is about 90.degree. C.”
		Kennedy also teaches an air flow cap 32 similar to that of Yasunobu and directing air from a fan through ta cavity and into a central portion of a cylindrical compartment in ¶30 and fig 2-4 using ducts.
	The advantage is improved temperature regulation.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunobu by expanding control of processing using a heating/cooling element as a Peltier device and material and air flow as taught by Kennedy for heating and cooling during agitation and improved and expanded temperature control.
	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu et al (CN 105979828 reference to translation PTO) in view of Hager et al (WO 2013/126734).
	5. The system of claim 1, wherein the inner wall of the cylindrical compartment comprises an angle with respect to a rotational axis of the cylindrical compartment, the angle being based on a gravity level, such that the angle is about zero degrees for a microgravity level, and the angle is greater than zero degrees to form a tapered wall for a 1-G level.
	The claim differs in that the hollow cylinder has an angle.
	Hager teaches such inclination on pages 4,6 for a rotation pot having a convex geometry directing ingredients to a low point by gravitational effects during centrifugal operation (page(31 last line).    
    PNG
    media_image2.png
    392
    374
    media_image2.png
    Greyscale

	The advantage is use of additional gravitational force. 
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunobu by having a pot with a shape of frusto-conical as taught by Hager for additional gravitational force.
	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu et al (CN 105979828 reference to translation PTO) in view of Li et al (CN 109549470 translation PTO).
	6. The system of claim 1, comprising: an ejection liner disposed internally along the inner wall and the bottom base of the cylindrical compartment, wherein the ejection liner comprises a rubber-like liner along the inner wall and a stiff portion(Li claim 1,2 teaches “the water boiler bag (18) placed at the inside of the electric pressure cooker main body (1) in a fixed orientation” “ conventional liner with a bottom at the lower end” , the terms fixed and conventional imply a stiff portion for the liner or bag) along the bottom base; and a pull release knob attached to the stiff portion inside the cylindrical compartment, wherein the pull release knob is configured to be pulled by a user to compress the ejection liner and retrieve any contents of the ejection liner from the cylindrical compartment.
	The claim differs in that an ejection liner with a stiff portion and a pull release knob is configured to be pulled by a user to compress the ejection liner and retrieve any contents of the ejection liner from the cylindrical compartment are recited.
	Li teaches a pressure cooker with conventional liner or bladder or water boiler bag 18 considered rubber-like via controller 9 knob 7 which has an inlet valve and pump 19 which operates as push pull knob on the bladder. Li claim 1,2 teaches “the water boiler bag (18) placed at the inside of the electric pressure cooker main body (1) in a fixed orientation” “ conventional liner with a bottom at the lower end” , the terms fixed and conventional imply a stiff portion for the liner or bag.
	The advantage is removability of contents.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunobu by adding a flexible liner and control therefor as taught by Li for removability of contents.
	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunobu et al (CN 105979828 reference to translation PTO) in view of Luo (CN 113974424 translation PTO).
	7. The system of claim 1, comprising a rotary transformer mechanism for transmitting electrical power to the heating element using a non-contact rotary transformer.
	The claim differs in that a rotary transformer mechanism for transmitting electrical power to the heating element using a non-contact rotary transformer is recited.
	Luo teaches a rotary transformer motor 27 transmitting power for heating.
	The advantage is convention construction.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasunobu by adding a rotary transformer motor 27 transmitting power for heating as taught by Luo for convention construction.
	Claim(s) 21-26,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhou (CN 206444209 reference to translation PTO) in view of Wang et al (WO 2016/096445) and Yasunobu et al (CN 105979828 reference to translation PTO).
	Zhou discloses except where emphasized for claim 21: 21. An artificial gravity vapor generator dehydrator system(abstract), comprising: a cylindrical compartment 1 comprising a hollow cylinder 2 having a bottom base (fig 1)and a top cover22; an electric motor 19operatively coupled with the cylindrical compartment via a rotary coupling, wherein the rotary coupling comprises an entry path for providing liquids and slurries to the cylindrical compartment, and rotating the cylindrical compartment via the electric motor (shaft 17 via motor 20 rotates cylinder 2)provides centripetal motion (dehydration encompasses centrifugal motion)to move the liquids and slurries toward an inner wall of the cylindrical compartment(fig 1); a heating element 5,6conductively coupled along an outer wall of the cylindrical compartment for heating the liquids and slurries against the inner wall via conduction(fig 1); a temperature sensor operatively coupled to the cylindrical compartment for monitoring a temperature of the cylindrical compartment; a controller 9,10 configured to control operation of the heating element (connected to controller)based on the temperature monitored via the temperature sensor; and an escape coupling comprising an exit path (23- vent pipe,15-exhaust) out of the cylindrical compartment to receive vapors produced by heating the liquids and slurries(implicit). 
    PNG
    media_image3.png
    327
    323
    media_image3.png
    Greyscale

The claim differs in that a rotary coupling is not expressly disclosed and a temperature sensor is not expressed for the controller.
	Wang teaches preparing food and mixing it p 7 l 5-25 using rotary couplings 44a,b (pinions p 9 l 5-15) for motor 40 of drive system 38 which is controlled by controller 54 which controls temperature p 7 l 5-25 comprising entry paths (fig 1,hollow shaft 42)  and Yasunobu teaches a conventional temperature sensor 14 for controller 9,10.       
    PNG
    media_image4.png
    658
    447
    media_image4.png
    Greyscale

	The advantage is ease of preparing a food product.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by adding couplings, drive system, hollow motor shaft entry paths and temperature control as taught by Wang and a temperature sensor as taught by Yasunobu if not implicit in Wang for ease of preparing a food product.
	22. The system of claim 21, comprising: an external heating source operatively coupled to the escape coupling outside of the cylindrical compartment(fig 1of each), wherein the heating source is configured to heat the vapor to provide a superheated vapor.
	Wang further teaches an external heating source 48 coupled as recited providing superheated vapor (abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou by locating a heating source coupled to produce vapor as taught by Wang for ease of preparing a food product.
	23. The system of claim 21, comprising: an external cooling source operatively coupled to the escape coupling outside of the cylindrical compartment, wherein the external cooling source is configured to cool the vapor to provide liquid condensate. 23,16 vent and cool discharge.
 	24. The system of claim 21, wherein the top cover is removable such that access to the cylindrical compartment is provided thereby enabling removal of a dehydrated material resulting from dehydration of the liquids and slurries.22 is considered a cover and Wang teaches a cover 28 to be conventional as does cover 3 of Yasunobu.
	25. An artificial gravity thermal gas generator system, comprising: a hollow cylindrical compartment having a cylinder wall, a bottom base, and an open top end; a cap for covering the open top end; an electric motor operatively coupled with the hollow cylindrical compartment for rotating the hollow cylindrical compartment to provide centripetal motion to an input material introduced into the hollow cylindrical compartment via the open top end, such that the input material moves toward an inner wall of the hollow cylindrical compartment while rotating; a heating element conductively coupled along an outer wall of the hollow cylindrical compartment for heating the input material against the inner wall via conduction to gasify the input material; a temperature sensor operatively coupled to the hollow cylindrical compartment for monitoring a temperature of the hollow cylindrical compartment; a controller configured to control operation of the heating element based on the temperature monitored via the temperature sensor; and a sealable port 23 disposed in the cap, wherein the sealable port provides a path for gasification vapors to be released from the cylindrical compartment(fig 1). See the rejection of claim 21.

	26. The system of claim 25, comprising: a material subdivider (tank 1,2,vent 23,discharge15), comprising: a feed hopper configured to receive a feedstock material 22; a grinder 7 for grinding the feedstock material, thereby providing the input material; and an ejection spout (port 21,feeding cover 22) configured to eject the input material into the open top end of the cylindrical compartment(fig 1).
	29. The system of claim 25, comprising: a rotary coupling operatively coupling the electric motor with the hollow cylindrical compartment, wherein the rotary coupling comprises an injection path for injecting a gas catalyst to the cylindrical compartment(Wang fig 1, steam inlet passage).
	Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhou (CN 206444209 reference to translation PTO) in view of Wang et al (WO 2016/096445) and Yasunobu et al (CN 105979828 reference to translation PTO) and Ji et al (CN 110681216 translation PTO).

	27. The system of claim 26, comprising: an injection air blade comprising an outlet configured to provide a stream of air adjacent an exit of the ejection spout for directing the input material towards the cylinder wall.
	The claim differs in that air injection air blade direct air adjacent an exit for input material as recited.
	Ji teaches in fig 4,5 air injection blade 9,24,abstract and a push pull rod 27 to discharge material and prevent clogging.
	The advantage is preventing clogging.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou-Wang-Yasunobu by adding an air injection blade as taught by Ji to preventing clogging.
	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhou (CN 206444209 reference to translation PTO) in view of Wang et al (WO 2016/096445) and Yasunobu et al (CN 105979828 reference to translation PTO) and McCutchen (US 2017/0349469).
	28. The system of claim 25, wherein hollow cylindrical compartment comprises a ceramic heat-resistant material such that the cylinder wall is sufficiently heated via the heating element to gasify the input material.
	The claim differs in that compartment comprises ceramic heat-resistant material for heating.
	McCutchen teaches ceramic heat resistant material for compartments to be conventional in ¶93.
	The advantage is container for pressurized processing.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou-Wang-Yasunobu by using a ceramic heat resistant material for a container as taught by McCutchen for pressurized processing.
	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Zhou (CN 206444209 reference to translation PTO) in view of Wang et al (WO 2016/096445) and Yasunobu et al (CN 105979828 reference to translation PTO) and Takashi (JP H 10170149).
	30. The system of claim 24, comprising a slag cleanout and harvesting mechanism, comprising: a rotary cutter configured to scape slag from the cylinder wall; a dust collection shroud partially surrounding the rotary cutter; a vacuum channel and a vacuum blower operatively coupled to the dust collection shroud for drawing in dust; and a collection filter fluidly coupled to the vacuum channel for containing dust.
	The claim differs in the cleanout and harvesting mechanism.
	Takahashi teaches a conventional device vacuum device 23 and channel 66 and pump 6 and cyclone 6 performing centrifugal filtration involving dehydration and heating with a dust collector 5, filter 7 and rotary scrapping blade 16b to scrape off solids which accumulate in the bottom of basket 13. The cyclone is considered to function as a shroud for the rotary drum 23.
	The advantage is a conventional cleaning and harvesting mechanism.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou-Wang- Yasunobu by adding a conventional  cleaning and harvesting mechanism as taught by Takahashi for cleaning and harvesting.
	Claim(s) 1,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9609975) in view of Wong (US 4649810).
Wolfe discloses except where emphasized for claim 1: 1. An artificial gravity heating system (2,fig 1,¶¶44,56 HTMI, c 9 l 60-c 10 l 5), comprising: a cylindrical compartment comprising a hollow cylinder having a bottom base and an open top end(fig 1,8,lid 16); an electric motor 62 operatively coupled with the cylindrical compartment for rotating the cylindrical compartment to provide centripetal motion of materials introduced into the cylindrical compartment via the open top end(fig 1,shaft 63,abstract), such that the materials move towards an inner wall of the cylindrical compartment(fig 1,functional and intended use, motor/shaft provide centripetal motion); a heating element 30 conductively coupled along an outer wall of the cylindrical compartment for heating the materials against the inner wall via conduction(fig 1,2,3,abstract143; a temperature sensor operatively coupled to the cylindrical compartment for monitoring a temperature of the cylindrical compartment; and a controller (¶20,c 5 l 1-5,claim 1,fig 13)configured to control operation of the heating element based on the temperature monitored (¶¶16,22 c 2 l 65-c 3 l 15,35-40, vary temperature,control temperature,48 temperature controlled by software, control panel 42,c 10 l 55-c 11 l 5) via the temperature sensor.
The claim differs in that a temperature sensor is not expressed, only control of temperature by software.
	Wong teaches a temperature sensor operatively coupled to the cylindrical compartment for monitoring a temperature of the cylindrical compartment. See prongs 89 shown in phantom in figure 2 and lower portion 14. This establishes electrical connection with the heating unit and connects the heating units temperature sensor with the control apparatus, c 7 l 35-39. The temperature sensor is coupled to the cylindrical compartment for monitoring temperature of the compartment. A controller is configured to control operation of the heating element based on the temperature monitored by the temperature sensor Temperature sensor 87’communicates with microprocessor 92 through a signal conditioner 101 and converter 102. c 8 l 17-20) Controller 92 is configured to control operation of the heating element based on monitored temperature of temperature sensor 87.
	The advantage is improved control.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfe by supplementing a temperature sensor with its device for use with software and for control through a control panel as taught by Wong for improved control.

	5. The system of claim 1, wherein the inner wall of the cylindrical compartment comprises an angle with respect to a rotational axis of the cylindrical compartment, the angle being based on a gravity level, such that the angle is about zero degrees for a microgravity level, and the angle is greater than zero degrees to form a tapered wall for a 1-G level(fig 8,11).

	Claim(s) 2,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 9609975) in view of Wong (US 4649810) and Woning (US 2015/0190015).
	2. The system of claim 1, comprising a cooling element conductively coupled along an outer wall of the cylindrical compartment for cooling the materials against the inner wall via conduction, wherein the controller is configured to control operation of the cooling element based on the temperature monitored via the temperature sensor.
	9. The system of claim 2, comprising a Peltier device configured to operate as the heating element and the cooling element depending on a direction of electrical current applied to the Peltier device under control of the controller.
	
	Wolfe teaches heatsinks fenced 33 to reduce heat transmitted to outer housing for in figure 2 and figure 14 with heat transfer to airspace 34 and single or double walled outer housing shall 4. The parts of the heat reduction system cooperate with each other to reduce temperature from that capable of burning and warm to the touch on the outside of housing 4. 
	The claims differ in that a cooling element and a Peltier device are recited.
	Woning teaches a cooling element 20 b such as a Peltier device in ¶27, fig2. 
	The advantages heating and cooling during agitation and improved and expanded control.
	The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolfe-Wong expanding control of processing using a cooling element and a Peltier device as taught by Woning for heating and cooling during agitation and improved and expanded control.
	Response
Applicant's arguments considered during the telephone restriction of 8/10/2022 have been fully considered but they are not persuasive. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNair (US 2003/0192435) discloses for claim 11: 11. An artificial gravity heating method(abstract ¶15,90 centrifugal), comprising: spinning a rotor 13with an electric motor 22, wherein the rotor comprises a hollow cylindrical compartment having a cylinder wall, a bottom base, and an open top end(13,fig 1); injecting a material to be processed into the rotor through the open top end (abstract basket receives food)while the rotor is spinning(condition food is added unconditionally ¶¶36-37 rotated when immersed or raised or for agitation ); heating the cylinder wall  (21 heats walls of 13¶33)to a set temperature for a desired duration to process the material(¶35 predetermined time); stopping rotation of the rotor(¶35 motor reversed); and removing a processed material from the rotor(¶2).
Kaplan et al (US 2016/0045841) teaches that a dam or baffle is conventional in 131.
Hoyer et al (US 2018/0242784) teaches such to be conventional providing pouches with dry material to which water is added like baby food 1,2,package 5210) conventional.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761